Case 2:19-cv-00974-JS-GRB Document 6 Filed 05/16/19 Page 1 of 2 PageID #: 27



                                      505 Northern Boulevard, Suite 311, Great Neck, NY 11021
                                                                              tel. 516.303.0552
Sheehan & Associates, P.C.                                                    fax 516.234.7800
                                                                 spencer@spencersheehan.com

                                                             May 16, 2019
District Judge Joanna Seybert
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722
                                                     Re:     2:19-cv-00974-JS-GRB
                                                             Sibrian v. Cento Fine Foods, Inc.
Dear District Judge Seybert:

       This office represents the plaintiff in the above action and requests an extension of time to
prove service to the Court. Individual Motion Practices of Honorable Joanna Seybert (“Individual
Rules”), Section I(E)(1)-(2) (distinguishing requests for extension of time to file a responsive
pleading with requests for adjournments or extensions in other matters).

        The original compliance date by which service is required to be proved is Wednesday, May
22, 2019. Fed. R. Civ. P. 4(m) (allowing 90 days for defendant to be served); Fed. R. Civ. P.
6(a)(1)(A)-(B) (excluding the date triggering the period and counting intermediate weekends). No
previous requests for adjournments or extensions of time have been sought, granted or denied. The
adversary has not consented to this request.

        The reason for the extension is because defendant has not returned a signed waiver of
service. Plaintiff’s counsel was contacted by an attorney indicating he represented defendant
shortly after filing. As requested, I provided a waiver within the time prescribed by the Federal
Rules on Monday, May 13, 2019. I have not received a signed waiver nor acknowledgement.

        To ensure compliance with service is timely made, on May 15, 2019, plaintiff arranged for
“delivering a copy of the summons and of the complaint to an officer, a managing or general agent,
or any other agent authorized by appointment or by law to receive service of process” to
defendant’s registered agent. Fed. R. Civ. P. 4(h)(1)(B) (“Serving a Corporation, Partnership, or
Association.”). Thus, the present request is not made due to plaintiff not having complied with
the requirement to prove service to the Court within 90 days of filing.

        Plaintiff requests an extension of 30 days, until Monday June 17, 2019 (the 30th day falls
on a Sunday), to obtain and file an executed waiver, instead of the process server’s affidavit of
service, so defendant may obtain additional time to move or answer. Fed. R. Civ. P. 4(d)(4)
(“Results of Filing a Waiver”). This will make it less probable and necessary for defendant to
require an extension of time to move or answer and conserve judicial resources. Thank you.

                                                             Respectfully submitted,

                                                             /s/ Spencer Sheehan
                                                             Spencer Sheehan
Case 2:19-cv-00974-JS-GRB Document 6 Filed 05/16/19 Page 2 of 2 PageID #: 28




                                       Certificate of Service

I certify that on May 16, 2019, I served the foregoing by the method below to the persons or entities
indicated, at their last known address of record (blank where not applicable).

                                            CM/ECF              First-Class Mail       Email
                                               ☐                      ☐                  ☐


                                                                /s/ Spencer Sheehan
                                                                Spencer Sheehan
